Citation Nr: 0002268	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for spondylolisthesis L5 with lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946, in August 1950, and from October 1950 to October 1951.

Service connection was originally granted for a back disorder 
by a February 1952 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Officer (RO) in 
Portland, Oregon, which increased the assigned disability 
rating for the veteran's back disorder to 60 percent, 
effective April 10, 1997.


FINDINGS OF FACT

1.  The veteran has been granted the maximum schedular rating 
for a back disorder pursuant to VA regulations, effective 
April 10, 1997.

2.  The veteran has also been granted a total rating based on 
individual unemployability, effective April 10, 1997.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for spondylolisthesis L5 with lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b)(1), 4.16, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was originally granted for the veteran's 
back disorder by a February 1952 rating decision.  An initial 
disability rating of 10 percent was assigned.  The assigned 
rating for the back disorder was eventually increased to 40 
percent, effective May 5, 1975, by a December 1975 rating 
decision.

The veteran's current increased rating claim was received by 
the RO in April 1997.  In a September 1997 rating decision, 
the RO granted a disability rating of 60 percent for 
spondylolisthesis L5 with lumbosacral strain, effective April 
10, 1997.  The veteran appealed this decision to the Board, 
contending that he was entitled to a disability rating in 
excess of 60 percent.

Under VA regulations, the veteran's back disability may be 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5293, and 5295.  
However, none of these Diagnostic Codes provides for a 
schedular rating in excess of 60 percent.  Thus, as a matter 
of law, the veteran cannot receive a schedular rating in 
excess of 60 percent for his spondylolisthesis L5 with 
lumbosacral strain.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  However, the Board notes that the veteran was 
granted a total rating based on individual unemployability by 
a January 1999 rating decision, effective April 10, 1997.  
See 38 C.F.R. § 4.16.  Among other things, it was noted that 
a September 1998 VA examiner opined that the veteran's 
service-connected back disorder represented a level of 
disability which would render him unemployable in most work 
settings that he had participated in the past.  Thus, the 
Board finds that the award of a total disability rating based 
on individual unemployability compensates the veteran for any 
marked interference with employment caused by his service-
connected back disorder.  Moreover, since the veteran has 
already been granted a total disability rating for the same 
period as his increased schedular rating for the back 
disorder, the Board finds that no additional benefit would 
accrue to the veteran for consideration of an extraschedular 
rating.  

The Board acknowledges that it was held in Kellar v. Brown, 6 
Vet. App. 156, 161 (1994), that entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b) and a total 
rating based on individual unemployability under § 4.16 are 
based on different factors.  However, the simple fact is that 
the veteran is already in receipt of a 100 percent rating for 
the pertinent period.  Accordingly, the Board finds that his 
claim for a disability rating in excess of 60 percent for 
spondylolisthesis L5 with lumbosacral strain must be denied.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for spondylolisthesis L5 with lumbosacral strain is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

